Citation Nr: 1726907	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  06-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating for carpal tunnel syndrome of the left hand (CTS) in excess of 10 percent prior to January 29, 2007; in excess of 10 percent from March 1, 2007 to June 24, 2013; and in excess of 30 percent from June 25, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982 and from August 1982 to July 1996.  The Veteran is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  A further pertinent rating decision was issued in October 2013.  Currently, jurisdiction of the matter rests with the RO in Los Angeles, California.

The Veteran's appeal was remanded by the Board in May 2013 and March 2016 for further development of the evidence.  

Unfortunately, after careful review of the evidence of record, the Board finds that there has not been substantial compliance with the March 2016 remand decision.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2016 remand decision, the Board directed the RO to obtain a new VA examination to determine the current severity of the service-connected CTS of the Veteran's left hand.  Specifically, the Board instructed that the examiner provide information and findings related to the range of motion (ROM) of the Veteran's fingers, wrist and hand, as well as any neurological findings applicable to the medial nerve.  In addition, the Board directed the RO to obtain missing and updated treatment records from the Loma Linda Veterans Affairs Medical Center (VAMC), the West LA and Sepulveda VAMC, and the Houston VAMC.
The specified treatment records and a VA examination of the Veteran's left wrist have been secured.  See June 2016 Compensation and Pension Peripheral Nerves Examination.  However, according to the examination report, the examiner did not perform ROM testing of the Veteran's left wrist and left fingers.  The Board has specifically found that ROM testing of the left wrist and his left fingers are necessary to adjudicate the Veteran's claim.  As such, a remand is necessary to obtain an adequate examination that substantially complies with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of the service-connected carpal tunnel syndrome of his left hand.  The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide information and findings related to range of motion of the Veteran's fingers, wrist and hand, as well as any neurological findings applicable to the median nerve.  The examiner's attention is invited to Diagnostic Code 8515, which specifically references potential findings that are relevant to assigning a disability rating for the Veteran's service-connected carpal tunnel syndrome.  This Diagnostic Code is also addressed in the March 2016 remand decision.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claim based on the new evidence of record.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeal

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


